UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission File Number 000-51305 Heritage Financial Group, Inc. (Exact name of registrant as specified in its charter) Maryland 38-3814230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 721 N. Westover Blvd., Albany, GA (Address of principal executive officers) (Zip Code) Registrant’s telephone number, including area code: 229-420-0000 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered Common Stock, Par Value $0.01 per share Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer x Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesx No The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2012 was approximately $98.2 million, based on the closing sale price of $12.87 per share for the registrant’s common stock on Nasdaq Global Market on that date. As of March 15, 2013, there were 7,881,260 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III of Form 10-K – Portions of the Proxy Statement for the 2013 Annual Meeting of Stockholders. Table of Contents Part I Item 1. Business 3 Item 1A. Risk Factors 34 Item 1B. Unresolved Staff Comments 44 Item 2. Description of Properties 44 Item 3. Legal Proceedings 44 Item 4. Mine Safety Disclosures 44 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 44 Item 6. Selected Financial Data 47 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 50 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 72 Item 8. Financial Statements and Supplemental Data 76 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 77 Item 9A. Controls and Procedures 77 Item 9B. Other Information 78 Part III Item 10. Directors and Executive Officers and Corporate Governance 78 Item 11. Executive Compensation 80 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 80 Item 13. Certain Relationships and Related Transactions and Director Independence 80 Item 14. Principal Accountant Fees and Services 80 Part IV Item 15. Exhibits and Financial Statement Schedules 80 2 Table of Contents PART I Item 1. Business General Heritage Financial Group, Inc. (“Heritage” or the “Company”) is a $1.1 billion holding company headquartered in Albany, Georgia.Heritage primarily conducts commercial banking, retail banking and wealth management activities through its wholly owned subsidiary, HeritageBank of the South (“HeritageBank” or the “Bank”).As of December 31, 2012, HeritageBank operated in south Georgia, north central Florida and eastern Alabama through 20 full-service branch locations, 13 mortgage offices and 4 investment offices.HeritageBank provides credit based products, deposit accounts, corporate cash management, investment support and other services to commercial and retail clients. The Company was formed by its federally chartered predecessor, Heritage Financial Group (the “Predecessor”) in connection with a second-step conversion and public offering conducted in the latter half of 2010, in which the Predecessor merged into the Company and converted from a mutual holding company structure to a stock holding company structure (“Conversion”). In that merger, each public share of common stock of the Predecessor was exchanged for 0.8377 shares of the Company’s common stock. Prior period shares and per share data, including dividends per share, included in the Form 10-K have been adjusted to reflect the 0.8377 exchange ratio. The words “we,” “our” and “us” in this Form 10-K refer to Heritage and HeritageBank on a consolidated basis and for periods prior to the closing of the second-step conversion on November 30, 2010, to the Predecessor and HeritageBank on a consolidated basis, unless indicated otherwise herein. At December 31, 2012, we had total assets of $1.1 billion, loans of $670.0 million, deposits of $869.6 million and stockholders’ equity of $120.6 million. Our executive offices are located at 721 N. Westover Boulevard, Albany, Georgia 31707. Our common stock is traded on the Nasdaq Global Market under the symbol “HBOS.” For more information about our business, see Item 7. - Management’s Discussion and Analysis of Financial Condition and Results of Operation – General. Evolution of Business Strategy.Our current business strategy is to operate a well-capitalized and profitable financial institution dedicated to serving the needs of our customers.We strive to be the primary financial institution in the market areas we serve.We offer a broad range of products and services while stressing personalized and efficient customer service and convenient access to these products and services.We intend to continue to operate as a commercial and consumer lender.We have structured operations around a branch system that is staffed with knowledgeable and well-trained employees.Subject to capital requirements and our ability to grow in a reasonable and prudent manner, we may open or acquire additional branches as opportunities arise.In addition to our branch system, we continue to expand electronic services for our customers.We attempt to differentiate ourselves from our competitors by providing a higher level of customer service. Expansion Efforts.A key element of our business strategy is increasing our presence and growing the “Heritage” brand in the markets we currently serve and expanding our operations beyond our original southwest Georgia market by entering new markets in other parts of southern Georgia, north central Florida, eastern Alabama and other adjacent communities that present attractive opportunities for expansion consistent with our capital availability.This expansion of our market beyond southwest Georgia began in 2006, when we commenced operating a branch in Ocala, Florida. We have pursued this expansion program through both prudent, disciplined internal growth and strategic acquisitions.Many troubled financial institutions throughout our market footprint have closed or curtailed their lending activities, decreased their assets or sold branches to improve their capital which has given us the opportunity to expand through organic loan demand and attractive branch acquisitions.We have also hired highly regarded and experienced lending officers and commercial bankers and expanded into new market areas that are contiguous to our existing market areas.These recent activities reflect our ability to take advantage of these expansion opportunities. 3 Table of Contents 2011 marked a milestone in our expansion activity with the purchase and assumption of two FDIC-assisted acquisitions near Savannah, Georgia and in Statesboro, Georgia.In April 2012, we opened a commercial banking office in Macon, Georgia, and in June 2012, we completed the purchase of a single branch in Auburn, Alabama.The Auburn, Alabama branch purchase resulted in the transfer of $11 million in loans and $19 million in deposits.In August 2012, we hired a new management team to operate our mortgage division which is expected to lead significant growth in our mortgage business, particularly in the Atlanta, Georgia market.In March 2013, we completed the FDIC-assisted whole-bank purchase of Frontier Bank, a nine branch full service bank based in LaGrange, Georgia with approximately $111.0 million in loans and $224.0 million in deposits. Forward-Looking Statements This Form 10-K contains statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements are based on many assumptions and estimates and are not guarantees of future performance. Our actual results may differ materially from those anticipated in any forward-looking statements, as they will depend on many factors about which we are unsure, including many factors which are beyond our control. The words “may,” “would,” “could,” “will,” “expect,” “anticipate,” “believe,” “intend,” “plan,” “predict,” “should,” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements. Potential risks and uncertainties include, but are not limited to those described below under “Risk Factors.” Market Area We intend to continue to be a community-oriented financial institution offering a variety of financial services to meet the needs of the communities we serve.We are headquartered in Albany, Georgia.At December 31, 2012, we primarily served our markets in southern Georgia through offices in Albany, Macon, Savannah, Statesboro, and Valdosta, north central Florida through offices in Ocala and Lake City and eastern Alabama through an office in Auburn-Opelika.We occasionally make loans beyond our market area to meet customer needs and to develop new business. The following table sets forth our deposit market share by market area, including acquisitions, as of June 30, 2012, based on the most recent data available from the Federal Deposit Insurance Corporation (“FDIC”).Most of our market areas fall within Metropolitan Statistical Areas (“MSA”) and were selected based on the market area’s significance to our operations. Market Area Market Share Market Share Rank Institutions in Market Albany, Georgia MSA 15.9% 1 16 Macon, Georgia MSA 17 18 Statesboro, Georgia 4 8 Savannah, Georgia MSA 10 24 Valdosta, Georgia MSA 16 21 Ocala, Florida MSA 16 22 Lake City, Florida 6 7 Auburn-Opelika, Alabama MSA 13 17 Information regarding the local economy, major employers, unemployment levels and recent and projected population growth in our eight market areas is provided below.(The unemployment and demographic (population) data was obtained from the website of SNL Financial at www.snl.com.SNL Financial is a provider of news, financial data and analysis on the banking business.)Overall, these eight market areas are experiencing higher unemployment levels than the nation or their respective states.As of December 2012, the national unemployment rate was 7.8%, and the rates in Georgia, Florida and Alabama were 8.8%, 7.9% and 6.5%, respectively. 4 Table of Contents Southwest Georgia Market - Albany MSA.The Albany MSA was historically based on manufacturing and agriculture, but it has become more service-oriented.Median household income and per capita income are below the state and national averages, reflecting the rural nature of the market and limited availability of high paying white collar and technical jobs.As of December 2012, the market area reported an unemployment rate of 9.7%, compared with 9.9% for the same period in the prior year and 7.8% for the national average.Major employers in the MSA include the Marine Corps Logistic Base, Phoebe Putney Memorial Hospital, Procter & Gamble, Teleperformance USA, Albany State University, Darton College, and MillerCoors Brewing Company.This MSA has a population of approximately 157,000, and the population growth in this MSA is projected to remain relatively flat with a negative growth rate of 0.1% through 2016. South Middle Georgia Market - Macon MSA.The Macon MSA is centrally located in Georgia and offers extensive access to rail, road and air supply lines which make the MSA excellent for warehousing and distribution.Median household income and per capita income are below the state and national averages, reflecting the limited availability of high paying white collar and technical jobs.As of December 2012, the market area reported an unemployment rate of 9.2%, compared with 13.7% for the same period in the prior year and 7.8% for the national average.Major employers in the MSA include the Robins Air Force Base, Medical Center Interventional, Pavilion, and Mercer University.This MSA has a population of approximately 233,000, and the population growth in this MSA is projected to increase at a rate of 1.0% through 2016. South Georgia Market – Valdosta MSA.The Valdosta MSA is a traditional manufacturing and agriculture economy that has become more service-oriented.Median household income levels are below the state and national averages, reflecting the rural economy and limited availability of higher paying white collar and technology jobs.As of December 2012, the market area reported an unemployment rate of 8.5%, compared with 8.6% for the same period in the prior year and 7.8% for the national average.Major employers in the area include Moody Air Force Base, with approximately 6,000 personnel.Other major employers include South Georgia Medical Center, Lowe’s Home Centers, Conversys Corporation, and Valdosta State University.Valdosta is a regional hub for communities in south Georgia.This market has a population of approximately 142,000, and the population growth in this MSA is projected to increase at a rate of 7.8% through 2016. Southeast Georgia Market – Statesboro.The Statesboro market is a service-based economy.Median and household income levels are below the state and national averages.As of December 2012, the market area reported an unemployment rate of 10.0%, compared with 10.0% for the same period in the prior year and 7.8% for the national average.Major employers in the area include Georgia Southern University, Briggs & Stratton Corp., East Georgia Regional Medical Center and Viracon Georgia, Inc.Statesboro is a regional retail hub for many small communities in southeast Georgia.This market has a population of approximately 71,000, and the population growth in this market area is projected to increase at a rate of 8.4% through 2016. Southeast Georgia Market – Savannah MSA.The Savannah MSA is a five-tiered economy consisting of manufacturing, the port and transportation, tourism, the military, and miscellaneous and other businesses such as health care.Median and household income levels are below the state and national averages.As of December 2012, the market area reported an unemployment rate of 8.2%, compared with 8.8% for the same period in the prior year and 7.8% for the national average.Major employers in the area include Gulfstream Aerospace, International Paper, Georgia Pacific Savannah River Site, Memorial Health, and Fort Stewart Hunter Army Airfield.The transportation industry, centered on the Port of Savannah, is a vital element of the economy and is the fifth largest container port in the country, handling more than 2.1 million container units in 2010 and shipping to more than 150 countries around the world.This MSA has a population of approximately 353,000, and the population growth in this MSA is projected to increase at a rate of 6.3% through 2016. North Central Florida Market - Ocala MSA.The Ocala MSA is a service based economy.The area is known for its world-class equestrian training facilities and its booming retirement communities.Median household income and per capita income are below the state and national averages.However, due to the large retirement population, much more of the income is disposable in nature compared to other markets.As of December 2012, the market area reported an unemployment rate of 8.9%, compared with 11.6% for the same period in the prior year and 7.8% for the national average.Major employers in the area include Monroe Regional Medical Centers, Wal-Mart Stores, AT&T, Publix Supermarkets, Emergency One, Lockheed Martin, ClosetMaid, and Central Florida Community College.This MSA has a population of approximately 334,000, and the population growth in this MSA is projected to increase at a rate of 2.3% through 2016. 5 Table of Contents North Central Florida Market - Lake City.The Lake City market area is service-based.Median household income and per capita income are below the state and national averages.As of December 2012, the market area reported an unemployment rate of 7.3%, compared with 9.9% for the same period in the prior year and 7.8% for the national average.Major employers in the area include the Veterans Administration Medical Center, TIMCO and Sitel.This MSA has a population of approximately 69,000, and the population growth in this market area is projected to increase at a rate of 6.9% through 2016. Eastern Alabama Market – Auburn-Opelika MSA.The Auburn-Opelika MSA is one of the fastest growing in the nation and has shifted away from traditional manufacturing with a focus on commercial, residential and industrial activity.Median household income and per capita income are below the state and national averages.As of December 2012, the market area reported an unemployment rate of 5.7%, compared with 6.4% for the same period in the prior year and 7.8% for the national average.Major employers in the area include Briggs and Stratton, Wal-Mart distribution center, Mando America Corporation, East Alabama Medical Center and Auburn University.This MSA has a population of approximately 143,000, and the population growth in this MSA is projected to increase at a rate of 9.5% through 2016. Competition We face strong competition in originating commercial, real estate and other loans and in attracting deposits.Competition in originating real estate loans comes primarily from other banks, credit unions and mortgage bankers.Other banks, credit unions and finance companies also provide vigorous competition in consumer and commercial lending. We attract deposits through our branch office system.Competition for those deposits is principally from other banks and credit unions located in the same community, as well as mutual funds and other alternative investments.We compete for these deposits by offering superior service and a variety of deposit accounts at competitive rates. Available Information Heritage maintains a website at www.eheritagebank.com.The Company currently makes available on or through its website its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, amendments to these reports, and all other Securities and Exchange Commission (“SEC”) filings. These materials are also available free of charge on the Securities and Exchange Commission's website at www.sec.gov. 6 Table of Contents Lending Activities The following table presents information concerning the composition of HeritageBank’s loan portfolio in dollar amounts and in percentages (before deductions for allowances for losses) as of the dates indicated. December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Commercial Real Estate Nonresidential $ % $ % $ % $ % $ % Multifamily Farmland Total Construction and land Residential real estate Mortgage loans, 1-4 families Home equity Total Commercial and industrial loans Consumer and other loans Loans acquired through FDIC-assisted transactions Non-Covered - - Covered - Total - - Total loans % Less allowance for loan losses Total loans, net $ 7 Table of Contents The following table shows the composition of HeritageBank's loan portfolio by fixed- and adjustable-rates at the dates indicated. December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Fixed-Rate Loans: Real Estate Residential real estate $ % $ % $ % $ % $ % Multi-family Nonresidential Farmland Construction and land Total real estate loans Consumer and other loans Commercial and industrial loans Total fixed-rate loans Adjustable-Rate Loans: Real Estate Residential real estate Multifamily Nonresidential Farmland Construction and land Total real estate loans Consumer and other loans Commercial and industrial loans Total adjustable-rate loans Loans acquired through FDIC-assisted transactions(1) Non-Covered - - Covered - Total - - Total loans % Less allowance for loan losses Total loans, net $ Loans acquired through FDIC-assisted transactions are accounted for under ASC 310-30 and are therefore are not considered either fixed or variable. 8 Table of Contents The following schedule illustrates the contractual maturity of HeritageBank's loan portfolio at December 31, 2012, excluding FDIC acquired loans.Mortgages that have adjustable or renegotiable interest rates are shown as maturing in the period during which the contract is due.The schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Consumer and Commercial Real Estate Construction and land Consumer and Other Commercial and Industrial Total Due During Years Ending December 31, Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate (Dollars in thousands) $ % $ % $ % $ % $ % 2016 to 2017 2018 to 2022 2023 to 2027 97 - - 2028 and following 57 - - Total $ Includes demand loans, loans having no stated maturity and overdraft loans Lending authority.The Board of Directors has established lending authorities for its officers.Based on individual experience, Market Presidents and Commercial Lenders have established lending authorities up to $500,000, and Consumer and Mortgage Lenders have lending authorities up to $100,000.Regional Managers and Regional Presidents may make and approve secured loans up to $1.0 million.Regional Credit Officers may approve secured loans up to $1.5 million.The Chief Banking Officer’s lending authority covers loans and relationships up to $2.0 million.The Chief Executive Officer and the Chief Credit Officer may approve loans and relationships up to $5.0 million.These higher lending authorities are granted in conjunction with the written recommendations and analysis of the commercial managers, regional presidents and regional credit officers.Relationships and exposures that exceed $5.0 million must be approved by the Board of Directors. We are subject to lending limits established under Georgia law for loans to one borrower and the borrower's related entities.See “How We Are Regulated - HeritageBank - Georgia Regulation.”Based on our capital level at December 31, 2012, the maximum amount under Georgia law that we could loan to any one borrower and the borrower's related entities was $21.0 million for fully secured loans (including loans secured by real estate for which we have an independent appraisal) and $12.6 million for all other loans.Internally, we have set a limit of $5.0 million for all loans to any one borrower and the borrower’s related entities.This internal limit may be exceeded with the approval of the Board of Directors. Major loan customers.Our ten largest lending relationships, excluding loans acquired through FDIC-assisted transactions, are with commercial borrowers and total $64.8 million in the aggregate, or 9.7% of our $670.0 million loan portfolio at December 31, 2012.These relationships consist of $7.9 millionto a nursing home secured by real estate located in southwest Georgia; $7.9 million to a specialty chemical business and their related interests in southwest Georgia; $7.3 million secured primarily by multifamily and residential rental real estate in southeast Georgia; $6.6 million to a retail pharmacy business secured by inventory and real estate located primarily in southwest Georgia; $6.5 million for the permanent financing of a hotel in north central Florida; $6.4 million secured primarily by a finance company secured by accounts receivable and real estate in southwest Georgia; $6.3 million to a nursing home and assisted living secured by real estate located in central Georgia; $5.4 million for the permanent financing of a hotel in north central Florida; $5.4 million secured primarily by multifamily and residential rental real estate in south Georgia; and $5.1 million secured primarily by multifamily and residential rental real estate in south Georgia.As of the date of this filing, these major customer relationships were performing and rated as pass credits. 9 Table of Contents For further information on credit quality, see the discussion under the headings Item 1 - Asset Quality Delinquent Loans and Classified Assets and see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Residential Real Estate Lending.We originate loans secured by first mortgages on one- to four-family residences, including home equity lines of credit, in our lending area, and on occasion, outside our lending area for customers whose primary residences are within our lending area.The majority of these loans are originated by us and sold to other lenders.At December 31, 2012, we had $189.2 million, or 28.2% of gross loans, in residential real estate loans including home equity lines of credit, of which $145.5 million were fixed-rate loans and $43.7 million were adjustable rate loans. Our home equity lines of credit totaled $27.3 million and accounted for 4.1% of gross loans at December 31, 2012.These loans may be originated in amounts, together with the amount of the existing first mortgage, of up to 100% of the value of the property securing the loan.Home equity lines of credit generally have a 3-year to 15-year draw period and require the payment of 1.5% of the outstanding loan balance per month during the draw period, which may be reborrowed at any time during the draw period.We also offer a 3-year to 15-year home equity line of credit that requires interest-only payments for the first five years, then fully amortizing payments over the remaining 10 years of the loan.At December 31, 2012, unfunded commitments on home equity lines of credit totaled $21.8 million.Other consumer loan terms vary according to the type of collateral, length of contract and creditworthiness of the borrower. We generally underwrite our one- to four-family owner-occupied loans based on the applicant's employment and credit history and the appraised value of the subject property.Presently, we lend up to 90% of the lesser of the appraised value or purchase price for one- to four-family residential loans.Properties securing our one- to four-family loans are appraised by independent fee appraisers approved by the Board of Directors.We require our borrowers to obtain title insurance, hazard insurance and, if necessary, flood insurance.We currently originate one- to four-family mortgage loans on either a fixed- or adjustable-rate basis, as consumer demand dictates.Our pricing strategy for mortgage loans includes setting interest rates that are competitive with other local financial institutions and consistent with our internal needs.Fixed-rate loans generally have a 15- to 30-year term. Adjustable-rate mortgage, or ARM, loans are generally offered with annual repricing with a maximum annual rate change of 1% and maximum overall rate change of 4%.We use a variety of indices to reprice our ARM loans.Our ARM loans generally provide for specified minimum and maximum interest rates, with a lifetime cap and floor, and a periodic adjustment of the interest rate over the rate in effect on the date of origination.As a consequence of using caps, the interest rates on these loans may not be as rate sensitive as is our cost of funds.Our ARM loans are written using generally accepted underwriting guidelines.ARM loans generally pose different credit risks than fixed-rate loans, primarily because as interest rates rise, the borrower's payment rise, increasing the potential for default.We do not offer initial discounted rates or “teaser” rates on adjustable-rate mortgage loans.Our real estate loans contain a “due on sale” clause allowing us to declare the unpaid principal balance due and payable upon the sale of the collateral. We generally underwrite our non-owner-occupied, one- to four-family loans primarily based on a 1.25 times debt service coverage, though we also consider the applicant's creditworthiness and the appraised value of the property.Presently, we lend up to 85% of the lesser of the appraised value or purchase price for the residence.These loans are offered with a fixed rate or an adjustable rate using The Wall Street Journal prime rate as the index.These loans have terms of up to 15 years and are not assumable.We generally obtain title opinions from our counsel regarding these properties. 10 Table of Contents Commercial Real Estate Lending.We offer a variety of multifamily, nonresidential, and farmland real estate loans.These loans are secured primarily by multifamily dwellings, retail establishments, hotels, motels, warehouses, small office buildings, farmland, and other properties located in our market areas.At December 31, 2012, commercial real estate totaled $254.0 million, or 37.9% of gross loans. Nonresidential real estate totaled $212.6 million, or 31.7% of gross loans, and multifamily real estate totaled $21.3 million, or 3.2% of gross loans as December 31, 2012. Nonresidential and multifamily loans are originated with either a fixed or adjustable interest rate over various terms and structures.The interest rate on adjustable-rate loans is based on a variety of indices, generally determined through negotiation with the borrower.Loan-to-value ratios on our nonresidential and multifamily real estate loans typically do not exceed 80% of the appraised value of the property securing the loan.Loans secured by nonresidential and multifamily real estate are underwritten based on the income producing potential of the property and the financial strength of the borrower.The net operating income, which is the income derived from the operation of the property less all operating expenses, must be sufficient to cover the payments related to the outstanding debt.We generally require personal guarantees of the borrowers and an assignment of rents or leases in order to be assured that the cash flow from the project will be used to repay the debt.Appraisals on properties securing nonresidential and multifamily real estate loans are performed by independent state certified or licensed fee appraisers approved by the board of directors, with a second independent appraisal review performed if the loan exceeds $500,000. We generally do not maintain a tax or insurance escrow account for loans secured by nonresidential and multifamily real estate.In order to monitor the adequacy of cash flows on income-producing properties, the borrower is generally required to provide periodic financial information. Loans secured by nonresidential and multifamily real estate properties generally involve a greater degree of credit risk than single family residential mortgage loans.These loans typically involve large balances to single borrowers or groups of related borrowers.Because payments on loans secured by nonresidential and multifamily real estate properties are often dependent on the successful operation or management of the properties, repayment of these loans may be subject to adverse conditions in the real estate market or the economy.If the cash flow from the project is reduced, or if leases are not obtained or renewed, the borrower's ability to repay the loan may be impaired. Our loans secured by farmland totaled $20.1 million, or 3.0% of gross loans, and are originated with either a fixed or adjustable interest rate over a three-or five-year term with a balloon payment generally based on a 15-year amortization.The interest rate on adjustable-rate loans is based on a variety of indices, generally determined through negotiation with the borrower.Loan-to-value ratios on our farmland loans typically do not exceed 80% of the appraised value of the property securing the loan.Farmland loans are underwritten based on the income-producing potential of the property and the financial strength of the borrower.In order to monitor the adequacy of cash flows from farm operations, the borrower is required to provide periodic financial information. Loans secured by farmland generally involve a greater degree of credit risk than one- to four-family residential loans.These loans typically involve large balances, and repayments are often dependent on the successful operation of the farm, making them subject to adverse weather and economic conditions.If the cash flow from the farm operations declines, the borrower’s ability to repay the loan is impaired. Construction and Land Lending.Our construction loan portfolio consists of loans for the construction of one- to four-family residences, multifamily residences and commercial properties.Construction lending generally affords us an opportunity to receive interest at rates higher than those obtainable from residential lending and to receive higher origination and other loan fees.In addition, construction loans are generally made with adjustable rates of interest for six- to nine-month terms, with interest-only payments due during the construction period.At December 31, 2012, we had $33.3 million in construction loans outstanding, representing 5.0% of gross loans. Construction loans also involve additional risks because funds are advanced upon the security of the project under construction, which is of uncertain value prior to the completion of construction.Moreover, because of the uncertainties inherent in estimating construction costs, delays arising from labor problems, material shortages, and other unpredictable contingencies, it is relatively difficult to evaluate accurately the total loan funds required to complete a project, and the related loan-to-value ratios.We fund our construction loans based on percentage of completion as determined by physical property inspections.Acquisition and development loans are required to be paid down as lots are sold, though on an accelerated basis so that we are repaid before all the lots are sold.See also the discussion under the headings “Classified Assets” and “Loan Delinquencies and Defaults.” 11 Table of Contents Commercial and Industrial Lending.At December 31, 2012, commercial business loans totaled $83.7 million or 12.5% of gross loans.Our commercial business lending activities encompass loans with a variety of purposes and security, including loans to finance accounts receivable, agricultural production, inventory and equipment.Our commercial business lending policy includes credit file documentation and analysis of the borrower's background, capacity to repay the loan, the adequacy of the borrower's capital and collateral as well as an evaluation of other conditions affecting the borrower.Analysis of the borrower's past, present and future cash flows is also an important aspect of our credit analysis. Commercial business loans are generally secured by business assets, such as accounts receivable, equipment and inventory.This collateral may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business.As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself (which, in turn, is often dependent in part upon general economic conditions).We generally obtain personal guarantees on our commercial business loans.Nonetheless, these loans are believed to carry higher credit risk than traditional single family loans. Consumer and Other Lending.We offer a variety of secured consumer loans, new and used auto loans, boat and recreational vehicle loans, and loans secured by deposit accounts. We also offer a limited amount of low dollar, unsecured loans and consumer credit cards.We originate our consumer and other loans primarily in our market areas.At December 31, 2012, our consumer and other loan portfolio totaled $25.5 million, or 3.8% of gross loans. We originate auto loans on a direct basis and, in very limited circumstances, on an indirect basis.Auto loans may be written for up to six years and usually have fixed rates of interest.Loan-to-value ratios are up to 100% of the sales price for new autos and 100% of retail value on used autos, based on valuation from official used car guides.Consumer loans generally have shorter terms to maturity, which reduces our exposure to changes in interest rates, and carry higher rates of interest than do one- to four-family residential mortgage loans. Management believes that offering consumer loan products helps to expand and create stronger ties to our existing customer base by increasing the number of customer relationships and providing cross-market selling opportunities.Consumer loans may entail greater risk than do single family residential mortgage loans, particularly in the case of consumer loans that are secured by rapidly depreciable assets, such as automobiles and recreational vehicles.In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance.As a result, consumer loan collections are dependent on the borrower's continuing financial stability and, thus, are more likely to be adversely affected by job loss, divorce, illness, or personal bankruptcy. Loan Originations, Purchases, Sales, Repayments and Servicing We originate one- to four-family residential mortgage loans primarily through referrals from real estate agents, builders and from existing customers.Loan origination fees earned totaled $1.3 million, $814,000 and $824,000 for the years ended December 31, 2012, 2011 and 2010, respectively. While we originate both adjustable-rate and fixed-rate loans, our ability to originate loans is dependent upon customer demand for loans in our market areas.Demand is affected by competition and the interest rate environment.Loans and participations purchased must conform to our underwriting guidelines.In periods of economic uncertainty, the ability of financial institutions, including ours, to originate or purchase large dollar volumes of real estate loans may be substantially reduced or restricted, which in turn lowers our interest income. 12 Table of Contents In addition to the categories of loans originated by us and described above, as of December 31, 2012, $84.3 million, or 12.6% of gross loans, consisted of loans acquired through FDIC-assisted acquisitions, with $72.4 million covered under loss-sharing agreements with the FDIC. Due diligence performed on these loans was limited due to the quick timing required for these transactions; however, the loss-sharing agreements with the FDIC provides coverage for 80% of the covered loan balance, which significantly mitigates the credit risk exposure for these loans.See Item 8 - Note 5 of the Consolidated Financial Statements for additional information about these loans acquired through FDIC-assisted acquisitions. We have agreements with mortgage lenders, pursuant to which we originate and fund residential mortgage loans for these lenders in accordance with their policies, terms, and conditions.We charge the borrower an origination fee for processing the application in accordance with the lender's specifications.We also may earn a premium on these loans based on the difference between the rate on the loan and the lock-in rate accepted by the lender.During 2012, we originated $137.4 million of mortgage loans for these lenders, generating approximately $5.7 million in mortgage banking income on these loans.During 2011, we originated $94.0 million of mortgage loans for these lenders, generating approximately $2.7 million in mortgage banking income on those loans. In addition to interest earned on loans and loan origination fees, we receive fees for loan commitments, late payments and other miscellaneous services.The fees vary from time to time, generally depending on the supply of funds and other competitive conditions in the market.Fees for late payments totaled $214,000, $246,000 and $267,000 for the years ended December 31, 2012, 2011 and 2010, respectively. Asset Quality When a borrower fails to make a required payment on a loan, we attempt to cure the delinquency by contacting the borrower.Delinquent consumer loan customers are contacted by the lender and a centralized collections department.Delinquent commercial loan customers are contacted by the lender and are turned over to our special assets division if collection efforts by the lender are not successful.If the borrower does not cure the delinquency, we undertake an analysis of the best means to maximize our return through collection efforts, which may include litigation, taking a deed-in-lieu of foreclosure, agreeing to a short sale, and/or initiating foreclosure proceedings.In the event we take title to underlying collateral, we generally seek to sell the asset as soon as practicable. Delinquent Loans.The table below sets forth the contractual principal balances by category of loans, excluding loans acquired through FDIC-assisted acquisitions, that were 30 to 89 days past due and still accruing interest at December 31, 2012: Thirty to fifty-nine days Sixty to eighty-nine days Total thirty to eighty-nine days (Dollars in thousands) Delinquent Loans: Residential real estate $ $ - $ Multifamily - - - Nonresidential - Farmland - - - Construction and land - - - Consumer and other 79 11 90 Commercial and industrial 14 - 14 Total $ $ $ Total as a percentage of total loans % % % 13 Table of Contents Nonperforming Assets.The following table sets forth the amounts and categories of nonperforming assets in our loan portfolio.Loans are placed on non-accrual status when the collection of principal and/or interest becomes doubtful.Our loans acquired through FDIC-assisted acquisitions are excluded from the nonperforming loan table below because they are accounted for under ASC Topic 310-30.See Item 8 - Note 4 to the Consolidated Financial Statements.At all dates presented, we had no accruing loans 90 days or more delinquent.Included in nonaccruing loans at December 31, 2012, are troubled debt restructurings of $6.9 million, which involve forgiving a portion of interest or principal on any loans or making loans at a rate materially less than that of market rates.In addition, at that date we had troubled debt restructurings totaling $7,000 that were performing in accordance with their modified terms and are not included in nonaccruing loans.Foreclosed assets owned include assets acquired in settlement of loans. December 31, (Dollars in thousands) Nonaccruing Loans: Residential real estate $ Multifamily - 2 - Nonresidential Farmland - Construction and development Commercial and industrial 88 Consumer and other Total nonaccruing loans Foreclosed Assets: Residential real estate Multifamily - Nonresidential - 45 Farmland 97 - Construction and development Commercial and industrial - Consumer and other - 7 - 56 55 Total foreclosed assets Total nonperforming assets $ Total as a percentage of total assets % 14 Table of Contents For the year ended December 31, 2012, approximately $315,000 of gross interest income would have been recorded had the non-accruing loans been current in accordance with their original terms.No significant amount was included in interest income on these loans for this period. See Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Comparison of Financial Condition at December 31, 2012 and December 31, 2011 Delinquencies and Non-performing Assets for more information on our non-performing assets. Other Loans of Concern.In addition to the nonperforming assets set forth in the table above, as of December 31, 2012, there was also an aggregate of $10.9 million of loans with respect to which known information about the possible credit problems of the borrowers have caused management to have doubts as to the ability of the borrowers to comply fully with present loan repayment terms and that may result in the future inclusion of those loans in the non-performing asset categories.These loans include all criticized and classified loans and certain other past due loans that are not in a non-performing loan category.These loans have been considered in management's determination of the adequacy of our allowance for loan losses. At December 31, 2012, we had three other loans of concern of over $1.0 million totaling approximately $3.8 million.The largest was a $1.7 million loan secured by a multifamily property in Statesboro, Georgia.The remaining loans of concern at December 31, 2012 consisted of a $1.1 million loan secured by various residential properties in southwest Georgia and a $1.0 million loan secured by a nonresidential property in Ocala, Florida. Classified Assets.Federal regulations provide for the classification of loans and other assets, such as debt and equity securities considered to be of lesser quality, as "substandard," "doubtful" or "loss."An asset is considered "substandard" if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any."Substandard" assets include those characterized by the "distinct possibility" that the insured institution will sustain "some loss" if the deficiencies are not corrected.Assets classified as "doubtful" have all of the weaknesses inherent in those classified "substandard," with the added characteristic that the weaknesses present make "collection or liquidation in full," on the basis of currently existing facts, conditions, and values, "highly questionable and improbable."Assets classified as "loss" are those considered "uncollectible" and of such little value that their continuance as assets without the establishment of a specific loss reserve is not warranted. When HeritageBank classifies problem assets as either substandard, doubtful, or loss, the loans are charged down to appraised value less selling costs while specific allowances are used for loans that do not qualify for a charge-off but the loss can be reasonably estimated.In addition, we establish general allowances based on historical loss history and migration analysis.General allowances represent loss allowances that have been established to recognize the inherent risk associated with lending activities, but which, unlike specific allowances, have not been allocated to particular problem assets.Our determination as to the classification of its assets and the amount of its valuation allowances is subject to review by the FDIC and the Georgia Department of Banking and Finance (“GDBF”), which may order the establishment of additional general or specific loss allowances. We regularly review the problem assets in our portfolio to determine whether any assets require classification in accordance with applicable regulations.On the basis of management's review of our assets, at December 31, 2012, we had $25.1 million of our assets internally classified, of which $22.4 million consisted of loans and $2.6 million of other real estate and repossessions.All of these assets were classified as substandard.We had no assets classified as doubtful or loss at December 31, 2012.The total amount classified represented 20.8% of our equity capital and 2.3% of our assets at December 31, 2012.All of our $14.7 million in nonperforming loans at December 31, 2012, were included in our classified assets at that date, and the allowance for loan losses related to those nonperforming loans at that date was $2.3 million. 15 Table of Contents Allowance for Loan Losses.We maintain an allowance for loan losses to absorb probable incurred losses in the loan portfolio.In evaluating the level of the allowance for loan losses, management considers the types of loans and the amount of loans in the loan portfolio, historical loss experience, migration analysis, probability of default, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral, prevailing economic conditions, and past due status and trends.We analyze the historical migration of loans through each risk rating category and analyze the history of losses as it relates to the various loan types and collateral types in order to evaluate and estimate the volume, magnitude and direction these events. These risk factors and other factors are applied to our review of pass credit loan pools and other assets especially mentioned loan pools. These factors are applied to the substandard loan pool; however, in addition to reviewing the pool, a select group of individual loans are reviewed.The results of the individual review are factored in with the historical loss analysis and applied to the pool.Impaired loans are reviewed individually for specific amounts that are representative of identified credit exposures that are readily predictable by the current performance of the borrower and underlying collateral while impaired loans with balances less than $500,000 typically use a historical loss analysis.See Item 8 - Note 4 to the Consolidated Financial Statements for additional information about our allowance methodology. At December 31, 2012, our allowance for loan losses was $9.1 million or 1.4% of the total loan portfoliocompared with a balance of $7.5 million, or 1.3% of total loans at December 31, 2011.Total criticized and classified loans decreased by $4.4 million during the period to $25.5 million at December 31, 2012 from $29.9 million at December 31, 2011.Nonaccrual loans increased $7.7 million during the period to $14.7 million at December 31, 2012 compared with $7.0 million at December 31, 2011.The primary reason for the increase in nonaccrual loans from 2011 was the migration of two loan relationships totaling $6.0 million, previously identified as criticized assets, to nonaccrual status during 2012.One of the relationships, totaling $3.5 million, was classified a troubled-debt restructuring and additional collateral of $6.1 million has been secured.The other relationship was a Chapter 11 bankruptcy where the collateral deficiency is fully reserved as of December 31, 2012.Loans past due thirty days and still accruing increased by $1.8 million to $2.1 million at December 31, 2012 compared with $371,000 at December 31, 2011. 16 Table of Contents The allowance for loan losses is maintained at a level which management believes is adequate to absorb all probable losses on loans then present in the loan portfolio.The amount of the allowance is affected by:(1) loan charge-offs, which decrease the allowance; (2) recoveries on loans previously charged-off, which increase the allowance; (3) the provision for possible loan losses charged against income, which increases the allowance; and (4) credit mark transfers as a result of acquired loan pools experiencing credit losses in excess of the fair value discounts established, which increase the allowance.The allowance is discussed further in Item 8 - Notes 1 and 4 to the Consolidated Financial Statements and Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operation Critical Accounting Policies -Allowance for Loan Losses.The following table sets forth an analysis of our allowance for loan losses. December 31, (Dollars in thousands) Balance at beginning of period $ Charge-offs: Residential real estate ) Commercial real estate ) Construction and land ) Commercial and industrial ) Consumer and other ) Recoveries: Residential real estate 75 18 10 - - Commercial real estate - - - 4 Construction and land 1 2 - - 2 Commercial and industrial 35 - - 50 20 Consumer and other 97 Net charge-offs ) Credit mark transfer in - Provision charged to operations Balance at end of period $ Ratio of net charge-offs during the period to average loans outstanding during period % Ratio of net charge-offs during the period to average nonperforming assets % Allowance as a percentage of nonperforming loans % Allowance as a percentage of total loans (end of period) % Ratios are on an annualized basis and exclude loans acquired through FDIC-assisted acquisitions. 17 Table of Contents The distribution of our allowance for losses on loans at the dates indicated is summarized as follows: December 31, Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans (Dollars in thousands) Residential real estate $ % $ % $ % $ % $ % Commercial real estate Construction and land Consumer and other Commercial and Industrial Loans acquired through FDIC-assisted transactions - Total $ % $ % $ % $ % $ % 18 Table of Contents Accounting for FDIC Acquired Loans We perform ongoing assessments of the estimated cash flows of our FDIC acquired loan portfolios accounted under ASC 310-30.At December 31, 2012, the fair value of the FDIC acquired loan portfolios consisted of $72.4 million in covered and $11.9 million in non-covered loans compared with $107.5 million in covered and $18.7 million in non-covered loans at December 31, 2011.The principal balance of the FDIC-assisted loan portfolios totaled $152.1 million at December 31, 2012 compared with $228.4 million at December 31, 2011. The factors considered in the allowance for loan losses for FDIC acquired loans are driven by a regular assessment of the expected cash flows of the loans.We perform periodic valuation procedures to re-estimate the expected cash flows on FDIC acquired loan pools and compare the present value of expected cash flows to the carrying value of the loans at the pool level.In order to estimate expected cash flows, we specifically review these loans each period to assist in the determination of appropriate probability of default and loss given default assumptions to be applied to the remainder of the portfolio. The estimate of expected cash flows may also be adjusted for management's estimate of probable losses on specific loan types dependent upon trends in observable market and industry data, such as prepayment speeds and collateral values. These cash flow evaluations are inherently subjective as they require material estimates, all of which may be susceptible to significant change. Separately, FDIC acquired loans individually assessed, or not pooled, go through the same re-estimate of expected cash flows calculation, and when a shortfall of discount is considered likely an allowance is recorded and a corresponding charge-off is recorded immediately, which results in an immediate use of the allowance. During 2012, the FDIC acquired loan pools did not experience any charge-offs or record any increase in allowance for loan losses and experienced improvement in cash flows, which positively impacted the FDIC acquired loan accretion related to the pooled loans.At December 31, 2012, the FDIC acquired loans individually assessed experienced charge-offs for the year of $3.4 million related to inadequate discounts as a result of the re-estimation of cash flows for such loans.The charge-offs for FDIC acquired loans individually assessed did not increase the allowance for loan losses at December 31, 2012. At December 31, 2012, the FDIC loss-share receivable associated with covered FDIC acquired loans decreased $23.2 million to $60.7 million, or 39.9% of the principal balance of FDIC acquired loans, compared to $83.9 million, or 36.7% of the principal balance of FDIC acquired loans, at December 31, 2011. The reduction in the FDIC loss-share receivable for 2012 was primarily driven by $17.1 million of reimbursements received from the FDIC and $5.0 million of negative accretion, resulting from the improvement in cash flows for the FDIC acquired loan pools, included in noninterest income of the consolidated statements of operations.We have also recorded an FDIC true-up (“claw back”) liability of $703,000 for all FDIC loss share agreements as of December 31, 2012.This FDIC claw back liability was driven by an improvement in estimates of expected cash flows for the FDIC acquired loan pools covered under loss-sharing agreements. See Item 8 - Notes 5 and 6 to the Consolidated Financial Statements for additional information about the accounting for FDIC acquired loans and FDIC loss-share receivable. 19 Table of Contents Investment Activities Georgia savings banks have the authority to invest in various types of liquid assets, including United States Treasury obligations, securities of various federal, state and local agencies and jurisdictions, including callable agency securities, certain certificates of deposit of insured banks and savings institutions, certain bankers' acceptances, repurchase agreements, federal funds, and other investments.Subject to various restrictions, Georgia savings banks also may invest their assets in investment grade commercial paper and corporate debt securities and mutual funds whose assets conform to the investments that a Georgia savings bank is otherwise authorized to make directly.See "How We Are Regulated - HeritageBank of the South - Georgia Regulation" for a discussion of additional restrictions on our investment activities. The Chief Financial Officer and Chief Accounting Officer have the basic responsibility for the management of our investment portfolio. They consider various factors when making decisions, including the marketability, maturity, and tax consequences of the proposed investment.The maturity structure of investments will be affected by various market conditions, including the current and anticipated slope of the yield curve, the level of interest rates, the trend of new deposit inflows, and the anticipated demand for funds via deposit withdrawals and loan originations and purchases.The general objectives of our investment portfolio are to provide liquidity when loan demand is high, to assist in maintaining earnings when loan demand is low and to maximize earnings while satisfactorily managing risk, including credit risk, reinvestment risk, liquidity risk and interest rate risk.See Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations - Asset and Liability Management and Market Risk. Our investment securities currently consist of mortgage-backed securities, federal agency securities, preferred stocks, state and local government securities, and corporate debt securities.See Item 8 - Note 3 to the Consolidated Financial Statements.As a member of the Federal Home Loan Bank of Atlanta (“FHLB”), we had $4.3 million in stock of the Federal Home Loan Bank of Atlanta valued at cost at December 31, 2012.We maintain the minimum amount of stock the Federal Home Loan Bank of Atlanta allows based on our level of borrowings.During the year ended December 31, 2012, we received $67,000 in dividends from the Federal Home Loan Bank of Atlanta. The following table sets forth the composition of our securities portfolio and other investments at the dates indicated.Our securities portfolio at December 31, 2012, did not contain securities of any single issuer with an aggregate book value in excess of 10% of our equity capital, excluding those issued by the United States Government or its sponsored entities. 20 Table of Contents December 31, Carrying Value % of Total Carrying Value % of Total Carrying Value % of Total (Dollars in thousands) Securities available for sale: U. S. Government sponsored agencies (GSE) securities and U.S. Treasury Securities $ % $ % $ % Corporate debt securities GSE residential mortgage- backed securities Private label residential mortgage-backed securities - - State and municipal securities Equity and other % % % Other earning assets: Interest-bearing deposits with banks $ % $ % $ % Federal funds sold Federal Home Loan Bank stock $ % $ % $ % 21 Table of Contents The composition and maturities of the securities portfolio, excluding Federal Home Loan Bank stock, as of December 31, 2012 are indicated in the following table.Yields on tax exempt obligations have been computed on a tax equivalent basis.For further information on the ratings of these securities, see Item 8 - Note 3 to the Consolidated Financial Statements and Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operation - Critical Accounting Policies Estimates of Fair Value and - Comparison of Financial Condition at December 31, 2012 and December 31, 2011. Less than One Year One to Five Years Over Five to Ten Years Over Ten Years Total Securities Amortized Cost Weighted Average Yield Amortized Cost Weighted Average Yield Amortized Cost Weighted Average Yield Amortized Cost Weighted Average Yield Amortized Cost Weighted Average Yield Fair Value (Dollars in Thousands) Securities Available for Sale: U. S. Government sponsored agencies (GSE) securities $
